DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because reference numerals 22, 128, 228, 622 in Figs. 2-5, 18 are solid black, and should be amended to be white with a black outline (see MPEP 608.02(IX)).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 6 is objected to because of the following informalities: the phrase “from to” in claim 6 line 2 is suggested to read --to-- in order to be grammatically correct.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "the temperature" in line 5 and “the duty cycle” in line 12.  There is insufficient antecedent basis for these limitations in the claim. Moreover, the phrase "if" in lines 12 and 14 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 2, 
Claim 5 recites the limitation "the pressure generating device" in lines 2-3. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 6, the limitation “a second predetermined period of time” in lines 1-2 is confusing, as a first predetermined period of time has not yet been claimed.
Claim 11 recites the limitation "the airway" in line 2, “the temperature” in line 6, and “the duty cycle” in line 13. There is insufficient antecedent basis for these limitations in the claim. Moreover, the phrase "if" in lines 13 and 15 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 12, the limitation “a first predetermined period of time” in line 2 is confusing, as it is unclear whether this limitation is the same or different from “a predetermined period of time” originally claimed in claim 11. For the purpose of examination, they will be interpreted as different limitations.
Claim 15 recites the limitation "the pressure generating device" in line 3. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 16, the limitation “a second predetermined period of time” in line 2 is confusing, as a first predetermined period of time has not yet been claimed.
Claims 3-4, 7-10, 13-14, and 17-20 are rejected due to dependence on a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 8-9, 11, 15-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Swan (US 4,668,854) in view of Ghalib et al. (US 2017/0028159 A1).
Regarding claim 1, Swan discloses a method for operating a humidifier (humidity within a chamber is controlled) (abstract), the humidifier having a pump (valve 20 can be replaced by a pump) (Fig. 1; col. 6, lines 19-27) providing a supply of water to a heater (element 20 controls water pulses to inlet tube 26 of the steam generator tank 14 with heater) (Fig. 1; col. 3, lines 22-25), the method comprising: 
raising the temperature of the heater from an ambient temperature to about a first predetermined temperature (tank 14 with heater is preheated to a high temperature) (Fig. 1; abstract); 
powering the pump at about a predetermined first duty cycle (pumps starts and stops according to the variable duty cycle signal) (Fig. 2; col. 6, lines 19-27);
monitoring the temperature of the heater until one of: a drop in temperature is detected, or a predetermined period of time has elapsed (sensor 19 monitors the temperature 
and turning off the pump if the predetermined period of time has elapsed (pump 20 starts and stops according to the duty cycle; thus, the pump is turned off after the duration of the water pulse as determined by the duty cycle is complete) (Figs. 1-2; col. 2, lines 65-68; col. 3, lines 1-6; col. 6, lines 19-27).
Swan does not disclose the humidifier is coupled to a gas flow generator, the heater is a heater plate, and providing power to the gas flow generator.
However, Ghalib teaches a system with a heater and humidification liquid (Ghalib; abstract) wherein the humidifier is coupled to a gas flow generator (humidifier heater 315 is connected to a gas source 309 and/or an insufflator 319) (Ghalib; Figs. 1-3; para. [0010]; para. [0055]), the heater is a heater plate (Ghalib; para. [0052]), and providing power to the gas flow generator (controller 21 uses electrical signals to control gas source 319 and/or insufflator 319) (Ghalib; Fig. 3; para. [0055]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Swan device by adding a gas flow generator, as taught by Ghalib, for the purpose of enabling the delivery of gas to a patient during a medical procedure (Ghalib; abstract). Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Swan device by substituting the heater bands for a heater plate taught by Ghalib, as a simple 
Regarding claim 5, the modified Swan device teaches further comprising receiving an indication to power on the system, and responsive thereto, providing the power to the pressure generating device (user controls the Ghalib controller 21 to use electrical signals for controlling the heater 315 and gas source 319 and/or insufflator 319; power on step 501) (Ghalib; Figs. 3, 5; para. [0055]; para. [0069]).
Regarding claim 6, Swan discloses further comprising waiting a second predetermined period of time after raising the temperature of the heater plate from to about the first predetermined temperature and before powering the pump at about the predetermined first duty cycle (tank 14 is preheated at the start of the operation of the system before water is injected into the tank; there is a delay before starting and/or stopping a steam pulse during operation due to the time it takes for water to fill the inlet tube 26) (Fig. 1; abstract; col. 1, lines 49-62; col. 3, lines 7-14).
Regarding claim 8, Swan teaches wherein the predetermined first duty cycle is about a 20% duty cycle (duty cycle of element 20 is variable depending upon desired humidity; the example set point along line B appears to show a resulting duty cycle of about 20%, and thus one of ordinary skill in the art would be able to use routine experimentation along with the example set point to optimize the duty cycle to be about 20%, see MPEP 2144.05(II)(A)) (Fig. 2).
Regarding claim 9, Swan discloses further comprising increasing the temperature of the heater plate to about a second predetermined temperature (second temperature can be the same as the first; heater works to raise the temperature back to the originally desired constant 
Regarding claim 11, Swan discloses a processing unit for use in a pressure support system (control circuit 18) (Fig. 1) having a humidifier for a humidified airflow (steam enters humidified chamber 12) (Fig. 1; col. 2, lines 65-68), the humidifier having a pump (valve 20 can be replaced by a pump) (Fig. 1; col. 6, lines 19-27) providing a supply of water to a heater (element 20 controls water pulses to inlet tube 26 of the steam generator tank 14 with heater) (Fig. 1; col. 3, lines 22-25), the processing unit programmed to: 
raise the temperature of the heater from an ambient temperature to about a first predetermined temperature (tank 14 with heater is preheated to a high temperature) (Fig. 1; abstract); 
power the pump at about a predetermined first duty cycle (pumps starts and stops according to the variable duty cycle signal) (Fig. 2; col. 6, lines 19-27);  - 28 -2017PF02667 
monitor the temperature of the heater plate until one of: a drop in temperature is detected, or a predetermined period of time has elapsed (sensor 19 monitors the temperature of the tank 14 with heater during operation, which would include the time when element 20 injects water into the tank 14; sensor 19 can also detect the temperature drop) (Figs. 1, 3; col. 5, lines 66-68; col. 6, lines 1-10); 

Swan does not disclose having a gas flow generator, delivering an airflow to the airway of a patient, the heater is a heater plate, and provide power to the gas flow generator.
However, Ghalib teaches a system with a heater and humidification liquid (Ghalib; abstract) including having a gas flow generator (humidifier heater 315 is connected to a gas source 309 and/or an insufflator 319) (Ghalib; Figs. 1-3; para. [0010]; para. [0055]), delivering an airflow to the airway of a patient (gas is delivered to a patient) (Ghalib; abstract; para. [0050]), the heater being a heater plate (Ghalib; para. [0052]), and providing power to the gas flow generator (controller 21 uses electrical signals to control gas source 319 and/or insufflator 319) (Ghalib; Fig. 3; para. [0055]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Swan device by adding a gas flow generator, as taught by Ghalib, for the purpose of enabling the delivery of gas to a patient during a medical procedure (Ghalib; abstract). Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Swan device by substituting the heater bands for a heater plate taught by Ghalib, as a simple substitution wherein one of ordinary skill in the art could reasonably expect both heater bands and heater plates to function similarly well to evaporate water for humidification purposes. 
Regarding claim 15, the modified Swan device teaches wherein the processing unit is further programmed to receive an indication to power on the system, and responsive thereto, provide the power to the pressure generating device (user controls the Ghalib controller 21 to use electrical signals for controlling the heater 315 and gas source 319 and/or insufflator 319; power on step 501) (Ghalib; Figs. 3, 5; para. [0055]; para. [0069]).
Regarding claim 16, Swan discloses wherein the processing unit is further programmed to wait a second predetermined period of time after raising the temperature of the heater plate from to about the first predetermined temperature and before powering the pump at about the predetermined first duty cycle (tank 14 is preheated at the start of the operation of the system before water is injected into the tank; there is a delay before starting and/or stopping a steam pulse during operation due to the time it takes for water to fill the inlet tube 26) (Fig. 1; abstract; col. 1, lines 49-62; col. 3, lines 7-14).
Regarding claim 18, Swan teaches wherein the predetermined first duty cycle is about a 20% duty cycle (duty cycle of element 20 is variable depending upon desired humidity; the example set point along line B appears to show a resulting duty cycle of about 20%, and thus one of ordinary skill in the art would be able to use routine experimentation along with the example set point to optimize the duty cycle to be about 20%, see MPEP 2144.05(II)(A)) (Fig. 2).
Regarding claim 19, Swan discloses wherein the processing unit is further programmed to increase the temperature of the heater plate to about a second predetermined temperature (second temperature can be the same as the first; heater works to raise the temperature back to the originally desired constant temperature should there be a drop in temperature) (col. 5, lines 66-69; col. 6, lines 1-10) after increasing the duty cycle of the pump (duty cycle is .
Claims 2-3, 7, 12-13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Swan in view of Ghalib as applied to claims 1, 6, 11, and 16 above, and further in view of Harrington et al. (US 2017/0000968 A1).
Regarding claim 2, the modified Swan device teaches the invention as previously claimed, but does not teach further comprising waiting a first predetermined period of time after providing the power to the gas flow generator and before raising the temperature of the heater plate to about the first predetermined temperature.
However, Harrington teaches a humidifier (Harrington; abstract) comprising waiting a first predetermined period of time after providing the power to the gas flow generator and before raising the temperature of the heater plate to about the first predetermined temperature (at start up of the system, power to heater element is delayed until after water is delivered) (Harrington; para. [0403]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Swan device to further comprise waiting a first predetermined period of time after providing the power to the gas flow generator and before raising the temperature of the heater plate to about the first predetermined temperature, as taught by Harrington, for the purpose of allowing time for water to be delivered to the heater (Harrington; para. [0403]).
Regarding claims 3 and 13, Harrington teaches wherein the first predetermined period of time is about 10 seconds (time to receive water can be 15 seconds) (Harrington; para. [0403]).
Regarding claims 7 and 17, the modified Swan device teaches wherein the second predetermined period of time is about 10 seconds (Swan has a delay before starting and/or stopping a steam pulse during operation due to the time it takes for water to fill the inlet tube 26; Harrison teaches the time to receive water can be 15 seconds) (Swan, col. 1 lines 49-62, col. 3 lines 7-14; Harrington, para. [0403]).
Regarding claim 12, the modified Swan device teaches wherein the processing unit is further programmed to wait a first predetermined period of time after providing the power to the gas flow generator and before raising the temperature of the heater plate to about the first predetermined temperature (at start up of the system, power to heater element is delayed until after water is delivered) (Harrington; para. [0403]).
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Swan in view of Ghalib as applied to claims 1 and 11 above, and further in view of Newland (US 2017/0035985 A1).
Regarding claims 4 and 14, the modified Swan device teaches the invention as previously claimed, but does not teach wherein the first predetermined temperature is about 50°C.
However, Newland teaches a humidification arrangement (Newland; abstract) wherein the first predetermined temperature is about 50°C (humidified gases in the ranges of 37-48 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Swan device such that the first predetermined temperature is about 50°C, as taught by Newland, for the purpose of ensuring the temperature of a heated gas is capable of alleviating symptoms of bacterial and/or viral infection in the airways of a patient (Newland; para. [0105]).
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Swan in view of Ghalib as applied to claims 9 and 19 above, and further in view of Barker (US 9,393,379 B2).
Regarding claims 10 and 20, the modified Swan device teaches the invention as previously claimed, but does not teach wherein the second predetermined temperature is about 120°C.
However, Barker teaches humidification systems (Barker; col. 1, lines 14-15) wherein the second predetermined temperature is about 120°C (heater plate threshold of 125 degrees Celsius) (Barker; col. 11, lines 6-13; claim 18)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Swan device such that the second predetermined temperature is about 120°C, as taught by Barker, for the purpose of providing the heater with a suitable temperature capable of evaporating water for humidification purposes.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2003/0154977 A1 by White et al. is considered to be relevant as it discloses a humidification system with a heater plate and gas flow generator.
US 5,545,012 by Anastos et al. is considered relevant as it discloses a pump start up system with a duty cycle for the pump.
US 4,589,409 by Chatburn et al. is considered to be relevant as it discloses a humidification system with a pump and duty cycle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE M PINDERSKI whose telephone number is (571)272-7032.  The examiner can normally be reached on Monday-Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/JACQUELINE M PINDERSKI/Examiner, Art Unit 3785                                                                                                                                                                                                        
/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785